

116 HR 6746 IH: Emergency Benefits for Independent Workers Program Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6746IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. DelBene (for herself, Mr. Foster, Mr. Peters, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Labor to establish a program for providing portable benefits to eligible workers, and for other purposes.1.Short titleThis Act may be cited as the Emergency Benefits for Independent Workers Program Act.2.FindingsCongress finds the following:(1)Many independent workers and workers in alternative work arrangements, constituting a sizable percentage of the workforce in the United States, do not have access to benefits and protections typically provided through traditional full-time employment.(2)Workers in alternative work arrangements include independent contractors, domestic workers, temporary workers, the self-employed, and others in contingent work arrangements.(3)According to a 2017 survey by the Bureau of Labor Statistics, workers in alternative work arrangements as their primary form of occupation constitute 10.1 percent of the labor force, roughly 16,000,000 Americans. (4)In response to the global pandemic caused by the coronavirus, Congress created the temporary Pandemic Unemployment Assistance program under title II of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to provide access to unemployment insurance to previously ineligible workers, such as gig workers, freelancers, and the self-employed.(5)The people of the United States should not need an Act of Congress to have access to essential benefits and protections during the next economic downturn.3.DefinitionsIn this Act:(1)CoronavirusThe term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)Eligible workThe term eligible work means any work performed for pay that is not in connection with traditional full-time employment.(3)Eligible workerThe term eligible worker means—(A)any worker who is not a permanent full-time employee of the parent entity hiring the worker for the eligible work, including any independent contractor, contract worker, self-employed individual, freelance worker, or temporary worker; and(B)any worker not traditionally eligible for unemployment compensation under the law of the State, including such a worker who has been affected by the coronavirus.(4)Portable benefitsThe term portable benefits—(A)means work-related benefits that are provided to eligible workers for eligible work in a manner that allows the worker to maintain the benefits upon changing jobs; and(B)includes—(i)contributions on behalf of the eligible worker made by a hiring entity (including multiple entities, if applicable) in connection with eligible work performed by the worker for the entity, including entities that facilitate the sale of such work;(ii)contributions made by the eligible worker;(iii)contributions on behalf of the eligible worker made by consumers;(iv)contributions on behalf of the eligible worker made by labor organizations or worker advocate non-profit organizations; or(v)a combination of 2 or more of the contributions described in clauses (i), (ii), (iii), and (iv). (5)SecretaryThe term Secretary means the Secretary of Labor.(6)StateThe term State means each of the several States of the United States, the District of Columbia, Puerto Rico, American Samoa, the United States Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa. (7)Worker advocate non-profit organizationThe term worker advocate non-profit organization means an entity—(A)that is an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;(B)for which all actions taken by the organization regarding providing benefits to workers are for the sole purpose of maximizing benefits to the workers; (C)that is independent from all business entities, organizations, corporations, or individuals that would pursue any financial interest in conflict with that of the workers; and(D)that has a board of directors that holds a fiduciary duty to the workers with respect to provision of the benefits. (8)Work-related benefitsThe term work-related benefits means benefits of a type that are commonly provided to traditional full-time employees, such as workers’ compensation, paid leave, skills training, disability coverage, health insurance coverage, retirement saving, income security, and short-term saving.4.Establishment of portable benefits program(a)Emergency portable benefits program established(1)In generalBy not later than June 1, 2020, the Secretary, in consultation with the head of any other relevant Federal agency, shall award grants through allotments described in subsection (b), to States to—(A)assist in the technology modernization necessary for the expansion of unemployment insurance; and (B)support broad innovation and experimentation with respect to portable benefits.(2)Duration of grantA grant awarded under this paragraph shall be for not less than a 2-year period.(3)Partnerships authorizedA State receiving an allotment under this Act may carry out the activities under the grant in partnership with a local government, labor organization, or worker advocate non-profit organization.(b)FormulaEach State's allotment under this section shall bear the same relation to the amount available to carry out this section as the population of the State bears to the population of all States.(c)State requirements(1)Plan and implementation requirementsA State that accepts an allotment under subsection (a) shall agree to—(A)submit a plan for the use of the allotment, in accordance with the requirements of subsection (d), by not later than 90 days after receiving the allotment; and (B)fully implement the plan submitted under subparagraph (A) by not later than 2 years after receiving the allotment.(2)Return of fundsA State that does not wish to receive an allotment under this Act or does not submit a plan described in paragraph (1)(A) by the deadline required under such paragraph shall return the State's allotment to the Secretary of Labor.(3)Use of returned fundsThe Secretary of Labor shall use any funds returned under paragraph (2) to provide supplemental allotments to the States that did submit a plan under paragraph (1), in the same manner as under subsection (b). (d)Uses of funds(1)Use of funds to improve unemployment compensation administrationA State receiving an allotment under this section shall use 50 percent of the amount of such allotment for improving the administration systems of its unemployment compensation law, including by taking such steps as may be necessary to ensure adequate resources in periods of high demand and by modernizing the information technology infrastructure used for such administration.(2)Use of funds to establish experimental portable benefit programsA State receiving an allotment under this section shall use 50 percent of the amount of such allotment for the design, implementation, and evaluation of new models or approaches for providing portable benefits to eligible workers, including—(A)innovative proposals for paid leave;(B)providing a job seeker’s allowance;(C)qualified health plans offered on the Exchanges established under section 1311 or 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031); (D)retirement-related benefits;(E)the long-term expansion of eligibility for unemployment compensation; and(F)other programs specific to local economies in the State. 5.Report to CongressNot later than September 30, 2022, the Comptroller General of the United States shall evaluate the outcome of the allotments provided under section 4(a) and provide a report on such evaluation to Congress. Such report shall include an assessment of the impact of such allotments on the compensation of workers receiving portable benefits under section 4.6.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2021. (b)AvailabilityAmounts appropriated under subsection (a) shall remain available until expended.